1                                    UNITED STATES DISTRICT COURT
2                                             DISTRICT OF NEVADA
3
     FEDERAL TRADE COMMISSION,                                )
4                                                             )
                              Plaintiff,                      )       Case No.: 2:12-cv-00536-GMN-VCF
5
             vs.                                              )
6                                                             )                        ORDER
     AMG SERVICES, INC., et al.,                              )
7                                                             )
                              Defendants.                     )
8
                                                              )
9                                                             )

10           Pending before the Court is the Joint Motion to Approve Proposed Settlement
11   Agreement with Jerry Gottlieb and Related Parties (“Joint Motion”), (ECF No. 1276), filed by
12   court-appointed Monitor Thomas W. McNamara (“Monitor”). According to the Joint Motion,
13   Plaintiff Federal Trade Commission indicated it does not oppose the request; and, to date, no
14   party filed an opposition to the Joint Motion.1
15           The Court has reviewed the information presented in the Joint Motion, and the Court is
16   satisfied with the Proposed Settlement Agreement. Thus, the Proposed Agreement is approved.
17   Additionally, in line with the Monitor’s request, the Court will retain jurisdiction to interpret
18   and enforce the Agreement.2
19           Also pending before the Court is the Monitor’s Renewed Motion for Clarification of
20   Authority, (ECF No. 1251), requesting clarification on the scope of the Monitor’s authority to
21   bring claims aimed at the recovery of assets fraudulently transferred to various parties. The
22

23
     1
       Also pending before the Court is the Monitor’s Motion for Attorney’s Fees, (ECF No. 1278). The Court will
24   address that Motion in a separate written order.

25   2
       The Joint Motion states that a Proposed Order is attached to it for the Court’s review, (Joint Mot. 4:5–6), but
     the only attachment is the Proposed Settlement listed as Exhibit 1. If the parties require further action by the
     Court, the Monitor may resubmit the Proposed Order for review by the Court.

                                                        Page 1 of 2
1    Monitor explains that the Renewed Motion is necessary to resolve differing decisions in other
2    cases before the undersigned where the assigned magistrate judges “reached contradictory
3    conclusions . . . regarding the Monitor’s authority to bring [certain] claims.” (Renewed Motion
4    for Clarification 3:19–24, ECF No. 1251).
5           The appropriate setting for the Court to address the Monitor’s authority is the cases
6    where that issue is directly raised. The Monitor previously stated it has no objection to the
7    Court taking this approach. (Reply 2:14–15, ECF No. 1252) (“The Monitor has no objection
8    should the Court prefer to address the issue in the context of the motions to dismiss.”).
9           Accordingly,
10          IT IS HEREBY ORDERED that the Joint Motion to Approve Proposed Settlement
11   Agreement, (ECF No. 1276), is GRANTED.
12          IT IS FURTHER ORDERED that the Motion for Clarification Regarding Monitor’s
13   Authority, (ECF No. 1251), is DISMISSED as moot.
14

15          DATED this _____
                        26 day of December, 2019.

16

17
                                                   ___________________________________
18
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court
19

20

21

22

23

24

25



                                                 Page 2 of 2
